Appeal by defendant from (1) a judgment of the Supreme Court, Kings County, rendered June 25, 1976, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered June 25, 1976, which, upon his plea of guilty to a charge of violating probation, (a) revoked the sentence of probation previously imposed upon his conviction of attempted assault in the second degree and (b) resentenced him to a term of imprisonment. Judgment and amended judgment affirmed. The errors committed at the trial, beyond a reasonable doubt, did not affect the jury’s verdict. Mollen, P. J., Hopkins, Titone, Shapiro and O’Connor JJ., concur.